UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
SAKI BACHA (a.k.a. MOHAMMED JAWAD) )
                                           )
                        Petitioner,        )
                                           )
            v.                             ) Civil Action No. 05-2385 (ESH)
                                           )       (Jawad, ISN 900)
BARACK H. OBAMA, et al.,                   )
                                           )
                        Defendants.        )
__________________________________________)


                                             ORDER

       Before the Court is respondents’ motion for an extension of time to comply with the

Court’s April 27, 2009 Order (Dkt. No. 256) and petitioner Saki Bacha’s (a.k.a. Mohammed

Jawad) (ISN 900) opposition thereto (Dkt. No. (258). For the reasons stated during the hearing

held today, it is hereby

       ORDERED that the motion for an extension of time is DENIED AS MOOT. It is

       FURTHER ORDERED that the Court’s April 27, 2009 Order (Dkt. No. 238) is

amended as follows:

               1.      On or before June 4, 2009, the government shall file an updated

                       exculpatory evidence certification, as required in paragraph 4 of the April

                       27 Order. The May 29, 2009 deadline is vacated.

               2.      The government’s obligation to review and produce evidence discovered

                       during the Task Force’s review process is suspended pending Judge

                       Hogan’s ruling on respondents’ motion for reconsideration. However, in

                       the event that Judge Hogan denies the government’s motion or does not
                      issue a ruling by June 12, 2009, this Court orders the government to

                      review the Task Force material, as defined in paragraphs 2 and 4 of the

                      April 27 Order, and produce any responsive evidence on or before June

                      12, 2009.1

               3.     On or before June 15, 2009, the government shall produce an unclassified

                      version of the statement of material facts, as defined in paragraph 3 of the

                      April 27 Order. The June 9, 2009 deadline is vacated.

               4.     On or before June 15, 2009, petitioner shall file a proposed plan, as

                      defined in paragraph 5 of the April 27 Order. If petitioner intends to

                      proceed by filing a traverse, petitioner shall file the traverse by June 15,

                      2009. It is

       FURTHER ORDERED that the next status conference is set for June 19, 2009, at 9:30

a.m. The June 15, 2009 conference is vacated.

       SO ORDERED.

                                             _________/s/______________
                                             ELLEN SEGAL HUVELLE
                                             United States District Judge


Date: June 2, 2009




1
  As an alternative, if a packet of materials has been assembled with respect to the Task Force’s
recommendation as to this petitioner, the government may limit its review to that packet of
materials and produce any responsive evidence on or before June 12, 2009.